Citation Nr: 0114164	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1973 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

A hearing was held on September 21, 2000 before Bettina S. 
Callaway, a member of the Board sitting in Chicago, Illinois, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case. 

In November 2000, the RO received additional evidence 
submitted by the veteran with a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  In January 1997, the RO denied entitlement to service 
connection for heart disease, to include hypertension, on the 
basis that "[t]here is no record of heart disease including 
hypertension showing a chronic disability subject to service 
connection" and because the evidence did not "establish 
that [the veteran] has any chronic heart disease including 
hypertension"; it appears that this decision was made on the 
merits.

2.  The evidence received since the RO's January 1997 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran developed heart disease, to include 
hypertension, during active service.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying entitlement to 
service connection for heart disease, to include 
hypertension, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the January 1997 RO decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Resolving reasonable doubt in the veteran's favor, 
service connection for heart disease, to include 
hypertension, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Once a decision becomes final under 38 U.S.C.A. §§ 7104(b) or 
7105(c) (West 1991), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the last final decision of record in January 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a heart disorder, to include hypertension, 
because there was no evidence of a heart disorder or 
hypertension during or after service.  The veteran failed to 
timely file an appeal.  Accordingly, that decision was final.  

In June 1999, the veteran, through his representative, 
submitted a claim to reopen the issue of service connection 
for a heart disorder, to include hypertension.  The RO denied 
the veteran's claim, noting the previous January 1997 RO 
decision and finding that the subsequent evidence submitted 
did not provide a nexus between current heart problems and 
military service.  The veteran perfected an appeal of this 
decision.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in January 
1997, and finds it to be new and material and sufficient to 
reopen because it includes an October 2000 VA examination 
report clearly linking the veteran's heart disorder and 
hypertension to symptoms the veteran exhibited while on 
active duty.  As noted above, the veteran submitted this 
evidence in November 2000 and waived RO consideration of it.  
Because this evidence bears specifically upon the issue of 
the relationship between the claimed disability and the 
veteran's military service, This October 2000 VA examination 
report is new and material and the claim is reopened.

Having reopened the claim, the Board must first consider 
whether the case, along with the evidence submitted directly 
to the Board, should be remanded to the RO for its 
consideration or whether the Board may adjudicate the claim 
on its merits.  In the case, we find that it is not necessary 
to remand this claim because, based on the grant of benefits 
that follows, no prejudice to the veteran results from the 
Board's consideration of this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection

Given that the claim is reopened, the Board is satisfied that 
VA has complied with the "duty to assist" the veteran in 
fully developing the evidence pertinent to his claim.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The 
veteran has been examined by VA and treatment 
records/information have been obtained.  The Board also finds 
that VA has met its duty to notify the appellant of 
information and evidence needed to substantiate and complete 
a claim.  In the statement of the case and supplemental 
statement of the case, the veteran has been advised of the 
relevant laws and regulations in order to establish service 
connection for status post heart disorder and hypertension.  
Therefore, the Board will decide this issue based on the 
evidence of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Board finds that service connection for heart disease, to 
include hypertension, is warranted.  The service medical 
records, which span the veteran's 20-year military career, 
indicate that he complained of chest pains at various times, 
although he was never specifically diagnosed with 
hypertension or heart disease.  Post service VA and non-VA 
medical records indicate that the veteran underwent heart 
surgery in July 1998.

In October 2000, VA examined the veteran.  According to the 
report, when measured, the veteran's blood pressure was 
146/100.  When measured again ten minutes later the veteran's 
blood pressure was 150/90.  The VA physician noted that he 
had reviewed the veteran's military records that were 
provided by the veteran.  The physician reported that the 
service medical records revealed the following history.  
First, the veteran was clearly treated for high blood 
pressure during service with diet and exercise.  Second, 
during this time during service the veteran's blood pressure 
readings ranged as high as 190/105.  Third, in 1988, the 
veteran complained of chest pains.  Based on the examination 
and medical history, the VA physician assessed that the 
veteran presently had hypertension.  In addition, the 
physician concluded that, after reviewing the veteran's 
military records, the veteran clearly had hypertension and 
hyperlipidemia in the military, treated with diet and 
exercise.  The physician further concluded that it was "VERY 
PROBABLE" that the veteran's current coronary artery disease 
was related to the hypertension and hyperlipidemia in 
military.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2000).  Accordingly, in light of the October 2000 VA 
examination report in which the examiner, who noted that he 
reviewed the veteran's service medical records, clearly finds 
a causal link between the veteran's hypertension and heart 
disorder and the documented symptoms and incidents noted 
during the veteran's 20-years of military service (and 
granting the veteran the benefit of any doubt), the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for a heart disorder, to 
include hypertension.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder, to 
include hypertension is reopened.

Entitlement to service connection for a heart disorder, to 
include hypertension is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

